Exhibit 10.3.h

WAIVER

This Waiver (as the same may be amended, restated, supplemented, extended or
otherwise modified from time to time, this “Waiver”) is entered into as of
August 6, 2007, by and among MAGNACHIP SEMICONDUCTOR S.A., a société anonyme,
organized and existing under the laws of the Grand Duchy of Luxembourg, having
its registered office at 74, rue de Merl, B.P. 709, L-2017 Luxembourg, Grand
Duchy of Luxembourg, registered with the Luxembourg Register of commerce and
companies under the number B 97,483 (“Luxco”), MAGNACHIP SEMICONDUCTOR FINANCE
COMPANY, a Delaware corporation (together with Luxco, “Borrowers”), the Lenders
party hereto, UBS AG, STAMFORD BRANCH, as administrative agent (in such
capacity, “Administrative Agent”) for the Lenders and as collateral agent (in
such capacity, “Collateral Agent”; and together with the Administrative Agent,
the “Agents,” and each an “Agent”) for the Secured Parties and the Issuing Bank.

RECITALS

A. The Borrowers, MagnaChip Semiconductor LLC, the Subsidiary Guarantors party
thereto, UBS Securities LLC, as lead arranger, as documentation agent and as
syndication agent, UBS Loan Finance LLC, as swingline lender, Korea Exchange
Bank, as issuing bank and Agents are parties to that certain Credit Agreement
dated as of December 23, 2004 (as the same has been and hereafter may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Unless otherwise specified herein, all capitalized terms
used in this Waiver shall have the meanings ascribed to them in the Credit
Agreement.

B. The Borrowers have informed the Agents that certain Defaults and Events of
Default described in Exhibit A attached hereto (the “Specified Defaults”) have
occurred and are continuing.

C. The Borrowers have requested that the Agents and the Required Lenders waive
the Specified Defaults upon the terms and subject to the conditions as herein
set forth.

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. Waivers; Effectiveness of Seventh Amendment. Subject to Sections 3
and 9 hereof, the Agents and the Lenders hereby (a) waive the Specified
Defaults, and (b) agree that the Seventh Amendment to Credit Agreement dated as
of June 28, 2007 (the “Seventh Amendment”) shall be deemed to have become
effective as of the date thereof.

SECTION 2. Representations and Warranties. To induce the Agents and Lenders to
execute and deliver this Waiver, each of the Borrowers represents and warrants
that:

(a) The execution, delivery and performance by the Borrowers of this Waiver and
all documents and instruments delivered in connection herewith and the Credit
Agreement and all other Loan Documents by Borrowers and the other Loan Parties
(in each case to the extent a party thereto) have been duly authorized, and this
Waiver and all documents and instruments delivered in connection herewith and
the Credit Agreement and all other Loan Documents are legal, valid and binding
obligations of the Loan Parties party thereto enforceable against such Loan
Parties in accordance with their respective terms, except as the enforcement
thereof may be subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and (ii) general principles of equity (regardless of whether
such enforcement is sought in a proceeding in equity or at law);

 

1



--------------------------------------------------------------------------------

(b) Other than with respect to any matters related to this Waiver, after giving
effect to this Waiver, each of the representations and warranties made by or on
behalf of such Borrower or any other Loan Party to either Agent or any Lender in
any of the Loan Documents was true and correct when made and in all material
respects is true and correct on and as of the date of this Waiver with the same
full force and effect as if each of such representations and warranties had been
made by such Loan Party on the date hereof and in this Waiver, and each of the
agreements and covenants in the Credit Agreement and the other Loan Documents is
hereby reaffirmed with the same force and effect as if each were separately
stated herein and made as of the date hereof;

(c) Neither the execution, delivery and performance of this Waiver or any
documents and instruments delivered in connection herewith nor the consummation
of the transactions contemplated hereby or thereby (i) does or shall contravene,
result in a breach of, or violate (A) any provision of any Loan Party’s
corporate charter, bylaws, operating agreement, purchase agreement, or other
governing documents, (B) any law or regulation, or any order or decree of any
court or government instrumentality, or (C) any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which any Loan Party is a party
or by which any Loan Party or any of its property is bound or (ii) requires any
notice to, registration or filing with, acceptance, consent or approval of, or
any other action by, any Governmental Authority;

(d) Agents’ and Lenders’ security interests in the Collateral continue to be
valid, binding, and enforceable first-priority security interests which secure
the Obligations (subject only to any Liens permitted under the Loan Documents),
and no tax or judgment liens are currently of record against any Loan Party or
any Subsidiary thereof;

(e) The recitals to this Waiver are true and correct; and

(f) Except for the Specified Defaults, no Default or Event of Default has
occurred and is continuing or will occur or be continuing upon the effectiveness
of this Waiver.

SECTION 3. Reference to and Effect Upon the Credit Agreement.

(a) Except as specifically set forth herein, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement or any other
Loan Documents, and all rights of Agents and Lenders and all of the Obligations,
shall remain in full force and effect.

(b) Except as expressly set forth herein, the execution, delivery and
effectiveness of this Waiver shall not directly or indirectly (i) constitute a
consent or waiver of any past, present or future violations of any provisions of
the Credit Agreement or any other Loan Documents, (ii) amend, modify or operate
as a waiver of any provision of the Credit Agreement or any other Loan Documents
or any right, power or remedy of any Agent or any Lender thereunder, or
(iii) constitute a course of dealing or other basis for altering any Obligations
or any other contract or instrument. Except as expressly set forth herein, each
of the Agents and Lenders reserves all of its rights, powers, and remedies under
the Credit Agreement, the other Loan Documents, and/or applicable law. All of
the provisions of the Credit Agreement and the other Loan Documents, including,
without limitation, the time of the essence provisions, are hereby reiterated,
and if ever waived, reinstated.

SECTION 4. Costs and Expenses. Each of the Borrowers agrees jointly and
severally to reimburse Agents and Lenders for all reasonable fees, costs and
expenses, including the reasonable fees, costs and expenses of counsel or other
advisors for advice, assistance, or other representation in connection with this
Waiver.

 

2



--------------------------------------------------------------------------------

SECTION 5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS PROVISIONS)
OF THE STATE OF NEW YORK.

SECTION 6. Headings. Section headings in this Waiver are included herein for
convenience of reference only and shall not constitute a part of this Waiver for
any other purposes.

SECTION 7. Counterparts. This Waiver may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart. Any party hereto may execute
and deliver a counterpart of this Waiver by delivering by facsimile transmission
a signature page of this Waiver signed by such party, and any such facsimile
signature shall be treated in all respects as having the same effect as an
original signature. Any party delivering by facsimile transmission a counterpart
executed by it shall promptly thereafter also deliver a manually signed
counterpart of this Waiver.

SECTION 8. Time of Essence. Time is of the essence in the payment and
performance of each of the obligations of any of the parties hereunder and with
respect to all conditions to be satisfied by such party.

SECTION 9. Effectiveness. This Waiver shall become effective at the time that
duly executed signature pages for this Waiver signed by the Required Lenders and
Borrowers shall have been delivered to Administrative Agent.

*** Signature Pages Follow ***

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Waiver has been executed by the parties hereto as of
the date first written above.

 

MAGNACHIP SEMICONDUCTOR S.A., a Luxembourg company By:   /s/ Paul C. Schorr IV
Name: Title: MAGNACHIP SEMICONDUCTOR FINANCE COMPANY, a Delaware limited
liability company By:   /s/ Paul C. Schorr IV Name: Title:



--------------------------------------------------------------------------------

UBS SECURITIES LLC, as Arranger, Syndication Agent and Documentation Agent By:  
/s/ Richard L. Tavrow Name: Richard L. Tavrow Title: Director By:   /s/ David B.
Julie Name: David B. Julie Title: Associate Director UBS AG, STAMFORD BRANCH, as
Administrative Agent and Collateral Agent By:   /s/ Richard L. Tavrow Name:
Richard L. Tavrow Title: Director By:   /s/ David B. Julie Name: David B. Julie
Title: Associate Director UBS LOAN FINANCE LLC, as Swingline Lender By:   /s/
Richard L. Tavrow Name: Richard L. Tavrow Title: Director By:   /s/ David B.
Julie Name: David B. Julie Title: Associate Director



--------------------------------------------------------------------------------

KOREA EXCHANGE BANK By:   /s/ II-Won Joo Name: II-Won Joo Title: Senior
Relationship Manager

 



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC. By:   /s/ Carl Cho Name: Carl Cho Title: Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK N.A. By:   /s/ William A. Austin Name: William A. Austin
Title: Executive Director



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS By:   /s/ Paul O’Leary Name: Paul O’Leary
Title: Vice President DEUTSCHE BANK TRUST COMPANY AMERICAS By:   /s/ Susan
Lefevre Name: Susan Lefevre Title: Director



--------------------------------------------------------------------------------

EXHIBIT A

to

WAIVER

Specified Defaults

1. Consolidated EBITDA for the 12-month period ended April 30, 2007 was not in
compliance with Section 6.10(e) of the Credit Agreement.

2. Each of the monthly certificates delivered by a Financial Officer of a Loan
Party pursuant to Section 5.01(l) of the Credit Agreement that certified that no
Event of Default has occurred with respect to the period ended April 30, 2007
was incorrect, because each such certificate failed to disclose the Default
referred to in paragraph 1 above.

3. The calculations of Consolidated EBITDA for each month set forth in the
financial statements delivered by a Financial Officer of a Loan Party pursuant
to Sections 5.01(a) and (b) of the Credit Agreement in respect of the fiscal
quarter ended September 30, 2006 and the Fiscal Year ended December 31, 2006
were subsequently found to be incorrect.

4. The notice of the occurrence of the Defaults and Events of Default referred
to in paragraphs 1, 2 and 3 above required to be delivered pursuant to
Section 5.02 of the Credit Agreement was not delivered within the required
timeframe.

5. Borrowers requested and obtained Credit Extensions after the occurrence one
or more of the Defaults and Events of Default described in paragraphs 1, 2, 3
and 4 above, and, at the time of each such Credit Extension, represented and
warranted that no Default or Event of Default had occurred or was continuing.

6. In connection with the Seventh Amendment and in other certificates and
documents delivered after the occurrence of one or more of the Defaults and
Events of Default described in paragraphs 1, 2, 3, 4 and 5, the Borrowers did
not disclose the existence and continuance of such Defaults and/or Events of
Default.